DETAILED ACTION
Status of the Claims

The following is a Final Office Action. Claims 1, 3-6, 8, 9, 11, 13-16, 18, 19 and 21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 9, 11, 13-16, 18, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, system and a non-transitory computer readable medium. The method, system and computer readable medium claims pass step 1 of the eligibility analysis. 
For step 2A, claims 1, 11 and 21 all recite an abstract idea that is a method of organizing human activities (a commercial interaction, sales activity).  Using claim 1 as a representative example that is applicable to claim 11 and 21, the abstract idea is defined by the bolded elements of:
receiving, from a plurality of location sensors affixed to a respective plurality of assets, location information for each of the plurality of assets; 
receiving, from a plurality of cargo detection sensors affixed to the respective plurality of assets, cargo loading information for each of the plurality of assets;
determining from the location information and the cargo loading information a set of available assets, the set of available assets comprising assets located in a shipping yard that are empty, the location of the shipping yard being known by the computing device;
displaying, on a user interface of the computing device, a representation of only the available assets;
receiving a leasing indication at the computing device, the leasing indication providing that the at least one asset in the asset management system is leased to a lessee, wherein the leasing indication is based on a selection and assignment on the user interface of the at least one asset to the lessee; 
duplicating an asset record for each of the at least one asset, creating a duplicated record; 
assigning a policy based on the lessee to the duplicated record; 
providing a pointer within the asset record to the duplicated record; 
sending a message to a dispatcher to direct the at least one asset to a location associated to the lessee; 
receiving sensor data for the at least one asset; 
applying a policy for a lessor to the sensor data, wherein applying the policy for the lessor comprises performing a first action upon the sensor data satisfying at least one first condition; 
applying the assigned policy to process the sensor data based on a policy for the lessee, wherein applying the assigned policy comprises performing a second action upon the sensor data satisfying at least one second condition; and 
providing separate reports to the lessor and lessee based on the policy for the lessor and the policy for the lessee; wherein the first action and the second action are selected from the group comprising alerting an operator, alerting a driving or redirectin an autonomous vehicle.
The above limitations are reciting a sales/commercial activity that is reciting an asset management process.  Specifically, the claims are related to the assigning of assets to a lessee and tracking and assigning policies to such assets and tracking of such assignment based on the use of data. The amended claims further recite applying policies to the assets based on the receipt of data. The Specification discloses that the invention relates to “the transportation of goods, and in particular relates to leasing of transportation assets.” (Spec. 0001).  The claim limitations recite collecting data, as well as analyzing that data and presenting the analyzed data in reports. Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (treating as an abstract idea “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data”), Cyberfone Sys., LLC v. CNN Interactive Grp., Inc., 558 F. App’x 988 (Fed. Cir. 2014) (claims directed to organizing, storing, and transmitting information determined to be directed to an abstract idea). Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of location and cargo detection sensors, a user interface, and a computing device for claims 1 and 21, and a processor, sensors and communications subsystem for claim 11, that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited sensors, user interface and computing device to receive information and by using a processor and communications subsystem to perform steps that define the abstract idea.  The computing device and communications subsystem are disclosed in the specification as being a generic computing equipment (Specification, [0160-164]).  The broadly claimed computing device, comprising the processor and communications subsystem is a link to computer implementation and does not provide a practical application. See MPEP 2106.05(f). The claims recite the additional limitation(s) of receiving sensor data.  This is also taken as a link to execution by computers, as the sensor apparatus described in the specification is generically recited. (Specification, [0037-39] describes “a sensor . . .can be any computing device or network node”). The inquiry as to whether the claims are directed to an abstract idea “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities ... or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018) (quoting Enfish, LLC, 822 F.3d at 1335–36). In this case, the asserted improvement is sensors affixed to the assets. The generically recited elements listed above are invoked merely as tools performing the generic computer functions of storing, receiving, and transmitting data.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the 2019 PEG.  
For claims 3, 4, 6, 8, 9, 10, 13, and 16, what is claimed is considered to be part of the abstract idea of the claims.  For the same reasons as set forth for claims 1, 11 and 21 this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 14, 16, 18, 19, the applicant recites the additional limitation(s) of receiving the computing device configured to perform the abstract claimed step.  This is also taken as a link to execution by computers. For the same reasons as set forth for claims 1 and 11, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f). 
Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101:
First, Applicant argues that the claims, as amended, recite an improved system for managing assets.In support of this argument, Applicant states:

    PNG
    media_image1.png
    236
    643
    media_image1.png
    Greyscale


Remarks, pg. 10. As noted in the rejection above, the examiner respectfully disagrees. The receiving location information for each of the plurality of assets; receiving cargo loading information for each of the plurality of assets; and determining from the location information and the cargo loading information a set of available assets, the set of available assets comprising assets located in a shipping yard that are empty, the location of the shipping yard being know  are part of the abstract idea. The additional elements recited include the location sensor, the cargo load sensor and the computing device .Collecting and analyzing data and outputting results of such analysis have been held to recite methods of organizing human activity, mathematical calculations, and mental processes as abstract ideas. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“The focus of the claims . . . is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract.”); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (collecting and analyzing data by mental steps or algorithms is an abstract idea); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[S]electing information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”). 
Performing such activities on sensor data does not alter the result. Automated Tracking Solutions, LLC v. Coca-Cola Co., 723 F. App’x 989, 992–94 (Fed. Cir. 2018) (locating and tracking objects using radio frequency signals from transponders in a coverage area by collecting data from sensors, analyzing that data, and determining results based on the data analysis without any particular configuration of RFID system components is an abstract idea).
Indeed, the claims in Electric Power similarly collected sensor data (synchronized phasor measurements of a plurality of data streams in an electric power grid) and analyzed that data using mathematical calculations to detect sensitivities, rates of change, and dynamic stability metrics derived from analyzing the measurements to indicate metrics for events, grid stress, and instability and derive a composite indicator of reliability that indicates power grid vulnerability similar to the determination of asset management using sensor data in claim 1 here. See Elec. Power, 830 F.3d at 1351–52 (claim 12).
Nothing in the amended claims or argument demonstrates that the limitations recite an improvement. Rather, a generic computer is claimed to collect and analyze and display information. The sensor data is collected and analyzed to determine the location of assets and cargo load data without any indication of technical improvements to computers or other technology used to achieve these results and perform these functions. “Merely claiming ‘those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance,’ does not make a claim eligible at step one.” Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317, 1328 (Fed. Cir. 2020). Even if the Specification described technical details for this process, they are not claimed. Thus, Applicant’s arguments are not sufficient.
Additionally, Application argues:

    PNG
    media_image2.png
    132
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    647
    media_image3.png
    Greyscale


Remarks, pg. 10-11. Again, the examiner respectfully disagrees. Similar to the claim limitations discussed above, the claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. Rather,  nothing in the claims imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort to monopolize the judicial exception. For example, in the claim, the additional elements beyond the abstract idea are the recited location and load sensors which are used to make gather location data. These are described in the Specification as generic sensors.[0035; 0045-50]. In this case, the claims merely use these computer elements as tools to perform the abstract idea. 
	Lastly, Applicant argues that the claims are analogous to Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas (Jan. 7, 2019) (“2019 Examples”). (Remarks, pgs. 12-15). Hypothetical claim 1 of Example 42 was deemed patent eligible because it provided “a specific improvement over prior systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was originally input” and thus integrated the additional elements into a practical application. 2019 Examples 18–19. Hypothetical claim 1, thus, addressed technological difficulties related to incompatible computer formats, disparate geographic locations, and the untimely sharing of information. See id. at 17. Applicant has not demonstrated that the claims provide a comparable technological improvement or addresses comparable technological difficulty. The claims recited in the present case are more analogous to hypothetical claim 2 of Example 42 which merely stored and provided access to information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689